Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 1 of 10 PagelD# 2809

EXPERT WITNESS REPORT

OF

JONATHAN C. NEHMER, AIA

March 5, 2020

Introduction

Jonathan C. Nehmer, AIA has been retained by Lee/Shoemaker, LLC as a standard of
care expert in the litigation currently pending before the United States District Court,
Eastern District of Virginia, Richmond Division, captioned Tzann Fang, MD v. Hyatt
Corporation, and Helix Electric, Ins; and Hyatt Corporation and Tysons Corner Hotel |,
LLC v. Harvey-Cleary Builders, CallisonRTKL Inc., Blum Engineers, Inc., Johnson
Controls, Inc. (f/k/a Tyco Simplex Grinnell) and Code Consultants, Inc..

Jonathan C. Nehmer, AIA has been asked to review correspondence, drawings and
other documents relating to the designed locations of the Smoke Detector, Fire Alarm
Device and Sprinkler Head in the typical guestrooms of the Hyatt Regency Hotel,
Tysons Corner, Virginia and then render an expert opinion relating to Standard of Care
in the services performed by CRTKL.

Qualifications

This report was prepared by Jonathan C. Nehmer, AIA. Mr. Nehmer is a licensed
architect and is an expert in the development, design, renovation and construction of
hospitality projects. Mr. Nehmer founded the Architecture and Project Management firm
of Jonathan Nehmer + Associates, Inc. with offices in Rockville, Maryland and other
locations around the country. He was also Managing Principal of HVS Design (Interior
Design) from its inception through 2019. He is a past Vice President of the Potomac
Valley Chapter of the American Institute of Architects and former member of the
International Society of Hospitality Consultants (ISHC).

Mr. Nehmer has over 40 years of experience as an Architect, Designer and Owner's
Representative for hospitality industry projects. In addition to hotel, commercial,
institutional, and residential design, Mr. Nehmer has extensive experience in all phases
of construction. He has managed construction from the feasibility, bidding and
negotiation stage through the ordering and installation of FF&E and the ultimate
completion of the project. His proven abilities in construction as well as design give him
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 2 of 10 PagelD# 2810

the unique qualifications to provide total Design and Construction Project Management
services for the client. These services include negotiating and directing the contracts
for the design, construction, purchasing, and installation of new hotel development, as
well as renovations and reconstructions. Specifically relevant to this report, over the
course of his career, Mr. Nehmer has participated in many Model Guestroom Reviews
with the design team, ownership and hotel brand team to review quality standards for
construction, placement of furniture, locations of mechanical, electrical and plumbing
fixtures as well as to obtain approval and sign off from the entire project team to ensure
that all aspects of the typical guestroom is finalized prior to implementation.

Mr. Nehmer started his career in hospitality design and construction in 1978 when he
went to work for the Marriott Corporation in their Architecture and Construction
department. He worked on restaurants, hotels and resorts from 1978 through 1984,
rising to the position of Senior Project Coordinator. In 1984, he left Marriott for a
position at Ramada, Inc. as Director of Design and Construction for the Eastern United
States. In 1985, Mr. Nehmer was promoted to Vice President of Design and Technical
Services with responsibility for all Architectural and Interior Design for all of the Ramada
family of hotels. Mr. Nehmer left Ramada, Inc. in 1989 and founded Jonathan Nehmer
+ Associates, Inc. in Rockville, Maryland to provide independent Design, Architecture,
Cost Consulting and Project Management services to his clients.

Mr. Nehmer has also provided litigation support services as an expert witness on
several hotel projects for claims relating to design and construction activities. His expert
witness work includes research and site visits to properties for the preparation of
reports, as well as depositions and testimony at trial.

He has also conducted Due Diligence inspections, Property Condition Assessments and
studies of numerous existing and planned properties to determine the design and
construction scope of work required. This included preparing program requirements,
schedules, budgets & phasing for new construction and renovations or investigations
into best use recommendations.

Mr. Nehmer also co-authored Cap-Ex 2007 a Study of Capital Expenditures in the Hotel
Industry published by the International Society of Hospitality Consultants and also
participated in the updated study released in 2014. In 2009, Mr. Nehmer and his team
at JN+A created the first Hotel Cost Estimating Guide, a comprehensive guide that
provides rule of thumb ranges of costs for various levels of renovation in six hotel tiers.
This highly detailed cost guide quickly became popular with hoteliers as the ultimate
reference in planning for renovations.

Mr. Nehmer received his Bachelor of Architecture degree from the University of
Maryland in 1975, and he is a member of the American Institute of Architects and past
member of the International Society of Hospitality Consultants. He also holds a
certification from the Nationa! Council of Architectural Registration Boards.
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 3 of 10 PagelD# 2811

Statement of Expert Opinions

In reviewing this case for Standard of Care, | reviewed the following documentation
relating to the placement of the life safety devices in the typical guestrooms. There
were several iterations of guestroom elevations that showed the proposed design intent
for the Fire Alarm Device (FA), the Smoke Detector (SD) and the Sprinkler Head (SH)
locations as submitted by the design team.

The earliest design intent drawing that | viewed was Drawing ID5.33, Revision
#2, Dated March 29, 2013, which showed the design intent of having the
Sprinkler Head centered on the Bathroom wall (equal distance between both side
walls) and the Smoke Detector and Fire Alarm Device both located in close
proximity to the sprinkler head.

Subsequent to that drawing, several clarifications were issued (Revision #7 Rev.
Permit Set, and Revision #8) to show the SD located a minimum of 3’ away from
the Sprinkler Head in a location closest to the entry Foyer and the FA located a
minimum of 3’ away from the Sprinkler Head in a location closest to the bathroom
door. Revision #8 was in response to the July 16, 2014 Harvey-Cleary RFI
527R, asking for mounting heights for the Fire Alarm Devices. The Design team
responded on July 25, 2014 with information provided by J. Higginbotham from
the Interior Design firm of Looney & Associates. They subsequently issued
HCCD-044 (Revision #8 to the guestroom elevation drawings showing mounting
heights), Dated July 30, 2014.

There were also two undated photos of the typical K1 room and the typical DQ2
room that showed the existing locations of the Fire Alarm & Smoke Detector.
Based on these photos, in actuality, the as-built locations of the Fire Alarm
Device and the Smoke Detector, were not installed in accordance with the design
intent as shown by CRTKL in drawing ID 5.33 Revised Permit Set, Dated March
5, 2014.

Referencing the contract between RTKL and their client, Tysons Hotel I, LLC,
there are several sections that define the standard of care that is required of
RTKL under the contract.

o Insection 1.3, Performance Standard, “The Architect shall at all times
perform its obligations under this Agreement in an efficient and
economical manner consistent with Owner's best interests as made
known to the Architect by Owner and with the level of care, skill, practice
and judgement exercised by other professional consultants performing
services of a similar nature under similar circumstances in the area in
which the Project | located...” This is the Standard of Care per the
Agreement between RTKL and their client.
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 4 of 10 PagelD# 2812

o Insection 2.8, Construction Means, Methods and Safety, the Standard of
Care (section 1.3) is also referenced. This section specifically notes that
the contractors shall be responsible for the “supervision, implementation
and enforcement relating to construction means, methods, sequences,
techniques, procedures or related matters involving health, safety of
persons or protection of property at the site during construction.”

o 2.9.4 Contractor Responsibility, also references the performance standard
noting that the contractor is responsible for complying with the contract
documents and that the Architect under the Performance Standard is not
liable for recommending or not recommending rejection of work if the
determination by the Architect is exercised in good faith and in accordance
with the standard of care (section 1.3).

| reviewed the contract between RTKL and Blum Engineering with regard to the
scope of services required by Blum Engineering. The contract references Exhibit
“C”, which is the Blum Scope of Services as outlined in a proposal format from
Blum to RTKL on November 21, 2011. In that scope of services, Blum is
required to consult regarding MEP concepts in each phase of the work (Concept
Design, Schematic Design, Design Development phases). In the construction
phase, Blum is required to review shop drawings/submittals and provide
assistance in interpreting Construction Documents. In section titled
“assumptions/clarifications’, item #9, Blum’s scope of work specifically notes that
“Basic Services for Fire Protection includes design and documentation of major
piping distribution, along with Performance Specifications for the remainder of the
system complete. Balance of the design and documentation is to be performed
by the Fire Protection Contractor.” Thus Blum’s services were to prepare
performance specifications for the Fire Protection Contractor. The Fire
Protection Contractor was responsible for the design and documentation of the
final system.

 

| also reviewed Blum’s Electrical Drawing E 0.01, Revision #4 prepared by Blum
Engineers, dated January 29, 2013, which is part of submission H-CCD-002. In
General Fire Alarm Notes, note #1, it states that “Fire Alarm devices & notes
shown on the drawings provided to indicate system intent only. The Fire Alarm
Contractor must be licensed by the State and shall be responsible for the
required system design including providing all required devices and system
components necessary for a complete code compliant Fire Alarm system. Any
devices or system components required to meet all applicable codes not shown
on these drawings shall be deemed implicitly required of the contractor to
provide. The contract required submittals shall only be submitted for engineering
review after the contractor has received written approval of the fire alarm system
from the local authority having jurisdiction.”

The other design contract that | reviewed was the contract between RTKL and
Code Consultants, Inc. (CCl), dated February 15, 2012. The contract references
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 5 of 10 PagelD# 2813

Exhibit “C”, which is the CCI Scope of Services as outlined in letter format from
CCI to RTKL on November 23, 2011. In that letter, CCI is to provide code
consulting services for the hotel. The Scope of Services notes that the services
that CCI is to provide is “code consultation throughout the hotel tower’, as well as
“a draft Fire Protection and Life Safety Analysis documenting the fire protection
and life safety criteria...”. Throughout the proposal, CCI references their services
as providing “concepts” and “consultation”. Preparation of fire alarm design
specifications and drawings are not part of their basic services, nor is preparation
of life safety plans for construction document permit submission

| also reviewed sections of the General Conditions to the construction contract
between Harvey-Cleary Builders and the ownership group (Exhibit B to the
contract). Under General Conditions section 1.2, Correlation, Interpretation and
Intent of the Contract Document, Sub sections 1.2.1 and 1.2.2 note the
responsibilities of the contractor to provide a completed project. Sub Section
1.2.12 states that the drawings and diagrams for mechanical, plumbing,
electrical, fire sprinkler, fire alarm and low voltage work shall be considered as
diagrammatic only ..... "Thus the burden falls on the contractor to provide a
completed code complying project.” “Diagrammatic” would mean a graphic
representation of the item, rather than the actual and final design and
specification of the item. The contractor and his electrical and fire protection
subcontractors would still have the obligation to take the diagrams and designs
and create a code complying finished fire alarm system as stated in the
contractor’s contract. The diagrams and other information prepared by the
design team, including interior elevations and answering of requests for
information was more than sufficient information for the contractor to complete
their obligations under the contract.

In addition to review of drawings and specifications and general conditions, | also
reviewed correspondence in the form of emails between various members of the project

team.

In the 8/15/2014 email string between CRTKL Architect Kristen Vican, Dennis
Krocker, Sr. PM with Code Consultants, Inc., and Harvey-Cleary Builders Project
Manager, Sean Lindenmuth, and Tom Seybold from Woodbine Development
Corporation, it is noted by both Ms. Vican and Mr. Krocker that the locations used
by Harvey-Cleary do not match the information submitted to them by CRTKL and
are not in accordance with the direct interpretation of the NRPA 13. It is further
noted that the construction team has switched the locations of the Smoke
Detector and the Fire Alarm Device. Later in these emails, Harvey—Cleary
agrees to change them back to the locations shown in the design intent.

In their January 30, 2020 preliminary report, Robson Forensics confirmed the fact
that the Electrical contractor, Helix Electric, failed to install the smoke detector in
accordance with the design intent drawings causing the smoke detector to be in

a position to be activated by steam from the shower.
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 6 of 10 PagelD# 2814

The information that | reviewed demonstrates that CRTKL and their consultants, Blum
Engineering and Code Consultants, Inc., sent information to Harvey-Cleary builders
regarding the design intent of where to locate the Fire Alarm, Smoke Detector and
Sprinkler Heads in all typical guestrooms. They did this on several occasions and
answered requests for information whenever it was asked by the contractor and their
sub-contractors. Harvey-Cleary and their sub-contractors, however, did not locate
these referenced devices in the locations stated by CRTKL in their drawings and in
written correspondence.

Further, as stated in the General Conditions of the construction contract, the location
drawings submitted by CRTKL and their consultants were schematic in nature and to be
used for design intent. Responsibility for providing a fully code compliant Fire Alarm
system, consistent with the design intent, rested with the contractor and their electrical
and mechanical sub-contractors, who must satisfy the authority having jurisdiction
regarding the final locations of these devices.

Based on all of the information that | reviewed, it is my professional opinion that CRTKL
and their consultants met the standard of care required by their contract, and submitted
to the contractor (Harvey-Cleary Builders) and their sub-contractors, all of the
appropriate information that was necessary for the contractor to design, supply and
install a fully code compliant fire alarm system.

Documents Reviewed and/or Relied Upon

1. ID5.33 Revision #2, dated 3/29/2013
2. 1D5.33 Revision #7, Rev. Permit Set, dated 3/5/2014
3. 1D5.33 Revision #8, HCCD-044, Dated 7/30/2014

4. 7/25/2014 RFI Answer from Looney & Associates referencing ID5.33, Revision
#8.

5. Email String - 8/13/2014 4:49 PM to 8/15/2014 11:32 AM Email string between
Kristen Vican- CRTKL, Dennis Krocker from Code Consultants Inc., Sean
Lindenmuth- HC Builders,

6. Robson Forensics Engineers Preliminary Report, dated January 30, 2020
prepared by Daniel Ebersole, P.E.

7. NFPA 13, Automatic Sprinkler Systems Handbook 2010, section 8.10.7.1.4,
Obstructions and Table 8.10.7.1.4 Positioning of Sprinklers to Avoid Obstructions
Along the wall for Residential Sidewall Sprinklers.
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 7 of 10 PagelD# 2815

8. Email String — August 15, 2014 11:38 AM to August 14, 2014, 11:43 AM. Emails
between Jeff Guy, Pete Torres, Sean Lindenmuth, and others regarding Harvey-
Cleary not following directions on the fire alarm system in the guestrooms.

9. Email String — July 17, 2014, 3:06 PM to July 24, 2014, 4:03 PM. Emails
between Dennis Krocker at CCI, Mary Hibbs at RTKL, Sergio Merino at HC

Builders, Kristen Vican at RTKL, & Ron Hunt at Capitol Sprinklers regarding
information on how to locate the SD, FA and Sprinkler Head in typical
guestrooms.

10. Email String — June 19, 2014 between Jenna Higginbotham and Jeff Guy and at
Harvey-Cleary and Kristin Vican at RTKL regarding mounting heights of Fire
Alarm Devices including revised mounting height sketches.

11.Contract between RTKL and Tysons Corner Holdings, dated January 23, 2012.

12.Contract between RTKL and CCI for all Building Life Safety & Accessibility Code
Consulting, dated February 15, 2012 with attached Scope of Services letter from
CCl to RTKL dated November 23, 2011.

13. Contract between RTKL and Blum Engineering for MEP engineering services
dated February 15, 2012 with attached Scope of Services letter from Blum
Engineering dated November 21, 2011.

14. Contract between Harvey-Cleary Builders & Tysons Corner Hotel I, LLC, dated
February 27, 2013.

15. Exhibit “B” General Conditions to the Contract between Harvey-Cleary Builders
and Tysons Corner Hotel I.

16. Electrical Drawing E 0.01, Revision #4 dated 3-29-2013, H-CCD-002.

Publications & Speeches in the last 10 years

Mr. Nehmer has authored the following publications and presented the following
speeches over the past 10 years:

“Blurred Vision: Understanding the Hotel Tier Differences”
NYU Hospitality Investment Conference, 06/16

“Design to Inspire: Creating the Unexpected”
Hunter Conference, 03/16
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 8 of 10 PagelD# 2816

“The ROI of Hotel Design”
NATHIC, 11/15

“Ownership Track — Capex Planning”

HICAP, 10/15
“Meeting Artistic Vision, Brand Standards, and Your Budget

Lodging Conference, 10/15

7

“ISHC Capex Session”
Canadian Hospitality Investment Conference, 05/15

“Following the Money: Trends in Capex for 2015”
BDWest, 03/15

“Back to the Future - How Capex Spending has Changed and Where it’s Going”
Hunter Conference, 03/15

“Capex — The Good, the Bad, and the Ugly”
ALIS, 01/15

“CapEx 2014: A Study of Capital Expenditures in the Hotel Industry”, 2014

“A Contemporary Frontier: Introducing a New Brand’,
NYU Hospitality Investment Conference, 06/14

“Wellness Reinvented: A Look at IHG’s EVEN Brand”
HD Expo, 05/14

“How to design hotels for wellness tourism”
Hotel News Now, 04/14

“Hospitality Design Trends: Designing for the Business & Leisure Traveler”
China Hotel Investment Conference, 04/14

“PIP, PIP, Hooray!”
Hunter Conference, 03/14

“What to Expect When Embarking on a Renovation Project”
Western Canadian Hotel Investment Conference, 10/13

“Repositioning and Adaptive Reuse”
NYU Hospitality Investment Conference, 06/13
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 9 of 10 PagelD# 2817

“From Dud to Stud: How to Elevate Your Asset”
Hunter Hotel Conference, 03/13

“Hospitality-Driven Mixed Use Resorts”
Caribbean Hotel Investment Conference Summit, 11/12

“Hospitality New Normal — Are You Ready for It?”
International Hotel Motel & Restaurant Show, 11/12

“Time is Money”
NYU Hospitality Investment Conference, 06/12

“Recession Era Style”
Hunter Conference, 03/12

2011 Hotel Business Deal of the Year Judge

“The PIPs are Back: How Property Improvement Plans Affect Your Bottom Line”
NATHIC, 11/11

“Perfecting the Design Team: Understanding the Design Process”
International Design and Development Conference, 06/11

“Capital Expenditures: A Design for Pinching Pennies or Spending Recovery”
NYU Hospitality Investment Conference, 06/11

“Designing in a Recovering Hotel Market”
Hotel News Now, 06/11

“It’s Allin the Planning”
Hunter Conference, 03/11

“How to Keep Cost Savings in Place on the Upswing”
Distressed Hotel Summit, 11/10

“Branding, Rebranding, and Upscaling Hotel Properties”
SAHIC, 09/10

“If | Had Two Nickels”
Hunter Hotel Conference, 03/10
Case 3:19-cv-00362-MHL Document 137-1 Filed 03/10/20 Page 10 of 10 PagelD# 2818

“Hospitality Leaders State of the Industry”
Inspire Design, 02/10

Expert Witness Experience

The following is the list of all cases that Mr. Nehmer has provided expert witness
testimony for over the past 10 years.

Client:

Description:

Client:

Description:

Client:

Description:

Bickel & Brewer Date: July 2010
Jonathan Nehmer conducted research to review the design and drawings
prepared by the defendant's design team as well as the design guides
issued by Starwood hotels that applied to the property at the time of
design and construction. Mr. Nehmer then prepared a report on his
findings and provided testimony at trial.

Sheehan Phinney Bass + Green, P.A. Date: 10/2010
Jonathan Nehmer conducted research and provided his expert testimony
at deposition and trial on the construction of a hotel in Cedar Rapids. He
provided his expert opinion on if the hotel was built according to brand
standards.

Neal Wolfe & Associates Date: 07/2012
Jonathan Nehmer conducted a site visit and provided an expert witness
report on the existing conditions of a historic Chicago hotel including the
hotel’s FF&E in comparison to the hotel’s competition.

End of Report

Respectfully Submitted:

  

Jonathan C. Nehmer, AIA

10
